Citation Nr: 1635839	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic cervical strain.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness or secondary to service-connected disability.

3.  Entitlement to service connection for an ulcer condition, to include as due to undiagnosed illness.

4.  Entitlement to service connection for gastritis, to include as due to an undiagnosed illness

5.  Entitlement to an initial evaluation in excess of 10 percent for lumbar degenerative disc disease.

6.  Entitlement to an evaluation for posttraumatic stress disorder in excess of 30 percent, prior to October 11, 2012, and in excess of 50 percent from that date.  

7.  Entitlement to an increased evaluation for patellofemoral symptoms with chondromalacia of the right knee, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for patellofemoral symptoms with chondromalacia of the left knee, currently evaluated as 10 percent disabling.

9.  Entitlement to an initial compensable evaluation for fibromyalgia.

10.  Entitlement to an initial compensable evaluation for irritable bowel syndrome.

11.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christa A. McGill, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from October 1989 to July 1993.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A December 2008 rating decision granted service connection for lumbar degenerative disc disease, evaluated as 10 percent disabling; denied increased evaluation evaluations for PTSD and right and left knee disabilities; and held that new and material evidence had not been received to reopen a claim for service connection for chronic cervical strain.  

A May 2012 rating decision granted service connection for fibromyalgia and irritable bowel syndrome, each evaluated as noncompensable.  It denied service connection for gastritis and an ulcer, each due to undiagnosed illness.

An October 2013 rating decision denied service connection for right and left lower extremity numbness, service connection for right and left shoulder and upper extremity numbness, and a TDIU.  The Veteran separately perfected an appeal for these issues and they have been certified to the Board.  However, the Veteran has an outstanding request for a Travel Board hearing for them.  As a result, the Board cannot add the service connection issues to the current appeal.  Nevertheless, the Board will adjudicate the issue of entitlement to a TDIU, as it is part of the Veteran's claims for an increased evaluation for PTSD and lumbar spine degenerative disc disease.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also notes that each of the five issues denied by the October 2013 rating decision are inextricably intertwined with current issues on appeal that are being remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The December 2008 rating decision on appeal refers to a final 1996 denial of service connection for chronic cervical strain, as well as a January 2008 VA letter to the Veteran informing him of the type of evidence needed to reopen his claim.  

A review of the Veteran's eFolders reveals that they do not contain the 1996 denial of service connection for chronic cervical strain or any procedural or evidentiary records related to that denial.  Similarly, the eFolders do not contain the Veteran's December 2007 claim that led to the December 2008 decision to deny the reopening, or any procedural or medical records related to the December 2008 decision.  

An August 2016 letter to the Veteran's representative indicates that the Veteran's paper claim file was rebuilt in 2013 and refers to a piece of evidence that would have been in the original folder but does not appear to be in the current eFolder.  

Although the recent correspondence did not refer to the 1996 rating decision or December 2007 claim and correspondence that the Board has determined are not within the current eFolders, it appears those records were not made part of the paper claim file rebuilt in 2013 (during the course of the appeal) that then was converted to the eFolder.  

It is unclear from the record what steps were taken to determine whether all available records were obtained at the time the paper claim file was rebuilt.  Given the nature of the Board's de novo review, and VA's duties to assist the Veteran and ensure that the record is complete, the claim will be remanded to determine whether there are any records available, to include from other sources.  38 U.S.C.A. §§ 5103, 5103A (West 2015);  38 C.F.R. § 3.159 (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Service connection for gastritis and an ulcer were denied as due to an undiagnosed illness because the Veteran had diagnosed disabilities that were in remission.  A March 2012 VA Gulf War General Medical examination found that the Veteran's gastritis/gastric ulcer were medically diagnosed conditions with fully explained etiology, in this case the use of an NSAID, and were currently in remission.  

During a March 2016 hearing before the undersigned Veterans Law Judge, the Veteran testified that his gastritis and ulcer conditions began three weeks before separation, and he was given a test but not the results at that time.  He testified that he has had symptoms of gastritis and ulcer ever since separation, and that a 1993 endoscope found a scar of the ulcer.  The Board notes that VA treatment records dated subsequent to the March 2012 VA examination show assessments and treatment for gastritis, h/o ulcers, during the appeal period.

In light of this testimony, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion as to whether the Veteran's gastritis and/or ulcer is related to active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service). 

During the March 2016 hearing, the Veteran also noted that he had unexplained fatigue, and said that VA doctors had told him that he had fatigue and insomnia due to his service-connected PTSD or fibromyalgia.  

In light of this testimony, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion as to whether the Veteran has chronic fatigue that is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  See also McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A review of the record reveals that the Veteran's most recent VA examinations for his service-connected PTSD, low back disability, right knee disability and left knee disability were conducted in October 2012.  The most recent examination concerning his service-connected fibromyalgia was conducted in March 2012 (a Gulf War General Medical examination), and the most recent VA examination concerning his service-connected irritable bowel syndrome was conducted in December 2010 (an internal medicine examination).  

The Veteran provided detailed testimony during the March 2016 hearing as to continuous post-examination symptoms.  Therefore, due to the passage of time since the examinations and the Veteran's testimony, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of these service-connected disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Moreover, the Board observes that the October 2012 VA examination of the Veteran's lumbar degenerative disc disease and right and left knee disabilities do not satisfy 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In addition, the Board observes that the report of a September 2013 peripheral neuropathy VA Disability Benefits Questionnaire (DBQ) conducted for claims for bilateral upper and lower extremity numbness resulted in a finding that the Veteran did not have a peripheral nerve condition and/or peripheral neuropathy.  The examiner stated that the Veteran's complaints seemed more referable to the Veteran's fibromyalgia and PTSD, not his lumbar degenerative disc disease, but did not offer an explanation or rationale.  

Thus, the examinations for the Veteran's service-connected PTSD, fibromyalgia and lumbar degenerative disc disease should address whether the Veteran's claimed numbness and pain are symptoms of his service-connected PTSD, fibromyalgia and lumbar degenerative disc disease, or constitute a separate disability that is caused by or aggravated by his service-connected PTSD, fibromyalgia and lumbar degenerative disc disease.  

The Veteran's claim for TDIU is inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action, to obtain and associate with the Veteran's eFolders the 1996 VA denial of service connection for chronic cervical strain, as well as all outstanding VA procedural and evidentiary records related to the 1996 denial and the December 2008 decision to deny reopening the claim.  

Document the efforts made to obtain these records along with any negative responses.

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any gastritis or ulcer disability that may be present.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.

Following a review of the relevant medical evidence, the medical history (including that the Veteran has testified that his gastritis and ulcer conditions began three weeks before separation, and he was given a test but not the results at that time; that he has had symptoms of gastritis and ulcer ever since separation; that a 1993 endoscope found a scar of the ulcer; and that VA treatment records show assessments and treatment for gastritis, h/o ulcers, during the appeal period), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current gastritis or ulcer disability that may be present is causally related to the Veteran's active duty.

The examiner should consider the Veteran's testimony as to continuity of symptomatology since separation from service. 

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any chronic fatigue that may be present.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.

Following a review of the relevant medical evidence, the medical history (including that the Veteran has testified that that he has unexplained fatigue, and said that VA doctors had told him that he had fatigue and insomnia due to his service-connected PTSD or fibromyalgia), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address the following:  

(a)  Is the Veteran's claimed fatigue a separately diagnosed disability or is it a symptom of his service-connected PTSD or fibromyalgia?  

(b)  If it is a separately diagnosed disability, is it at least as likely as not (50 percent or more likelihood) that any current chronic fatigue is caused by, the result of, or aggravated by the Veteran's service-connected PTSD or fibromyalgia.  

4.  Schedule the Veteran for an appropriate examination to determine the current severity of his lumbar degenerative disc disease and right and left knee disabilities.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, each joint disability.  The appropriate DBQ should be filled out for this purpose, if possible. 

The examiner must test the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.    

The examiner is also asked to identify the manifestations of each joint disability.  The examiner is asked to opine whether the Veteran's complaints of lower and upper extremity numbness and pain are related to the lumbar degenerative disc disease or constitute a separate disability.  

5.  Schedule the Veteran for an appropriate examination to determine the current severity of his fibromyalgia.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the fibromyalgia.  The appropriate DBQ should be filled out for this purpose, if possible. 

The examiner is also asked to identify the manifestations of the Veteran's fibromyalgia.  The examiner is asked to opine whether the Veteran's complaints of lower and upper extremity numbness and pain are related to the fibromyalgia or constitute a separate disability.  

6.  Schedule the Veteran for an appropriate examination to determine the current severity of his PTSD.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate DBQ should be filled out for this purpose, if possible. 

The examiner is also asked to identify the manifestations of the Veteran's PTSD.  The examiner is asked to opine whether the Veteran's complaints of lower and upper extremity numbness and pain are related to the PTSD or constitute a separate disability.  

7.  Schedule the Veteran for an appropriate examination to determine the current severity of his irritable bowel syndrome.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the irritable bowel syndrome.  The appropriate DBQ should be filled out for this purpose, if possible. 

8.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




